DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on March 8, 2019 in which claims 18-37 are presented for examination. Claims 1-17 have been cancelled.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-30 and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miele et al. (2011/0201243)[Miele].
Regarding claim 18, Miele teaches, A method of manufacturing a wet-laid nonwoven web, the method comprising the following steps: providing a pulp suspension 

Regarding claim 20, Miele teaches, which comprises providing the pulp suspension with binder fibers or feeding binder fibers into the fibrous web before or during the consolidating step (“The fibrous mats are made of one or more of a wide variety of fibers including natural fibers, synthetic polymer fibers, ceramic fibers, glass fibers, carbon fibers and any combination thereof”, [0029], therefore, the pulp suspension “a white water fibrous slurry of low fiber concentration”, [0027] is provided with binder fibers before or during the consolidating step, here, since the fibers are “synthetic polymer fibers, ceramic fibers glass fibers, carbon fibers and any combination thereof”, the combination of fibers includes binder fibers, Examiner notes: Applicant’s Specification discloses on page 5 lines 6-17 “binder fibers” as being “The term "binder fibers" means fibers that have a lower modulus of elasticity7 than the fibers of the pulp suspension according to the invention”, therefore, for example: the combination of fibers that includes synthetic polymer fiber such as nylon, would have a lower modulus of elasticity than a glass fiber or carbon fiber).
Regarding claim 21, Miele teaches, wherein the material of the fibers has a modulus of elasticity of at least 10 GPa (“The fibrous mats are made of one or more of a 
Regarding claim 22, Miele teaches, wherein the material of the fibers is selected from the group consisting of glass, metal, mineral, ceramic, and carbon (“The fibrous mats are made of one or more of a wide variety of fibers including natural fibers, synthetic polymer fibers, ceramic fibers, glass fibers, carbon fibers and any combination thereof”, [0029], “The fibers are typically conventional glass fibers of any glass composition, but can also be inorganic and mineral fibers including ceramic fibers of all types, carbon fibers, and basalt fibers, slag fibers or rock wool fibers”, [0011], therefore, the material of the fibers is selected from the group consisting of glass, metal, mineral, ceramic, and carbon).
Regarding claim 23, Miele teaches, wherein the fibers have a mean length of 2 to 40 mm (“In mat products, having a thickness of less than about 50 mils, the length of the fibers are more precise varying from about 1/16th inch to about 3 inches long or longer. More typically the lengths of the fibers in the mat products are in the range of about 0.1 inch to about 1.5 inch long with 0.2 to 1.25 inch being the most used”, [0011], therefore, the fibers have a mean length of 2 to 40 mm).
Regarding claim 24, Miele teaches, wherein the binder fibers have a modulus of elasticity that is less than 10 GPa (“The fibrous mats are made of one or more of a wide variety of fibers including natural fibers, synthetic polymer fibers, ceramic fibers, glass fibers, carbon fibers and any combination thereof”, [0029], therefore, the binder fibers 
Regarding claim 25, Miele teaches, wherein the binder fibers are plastic fibers selected from the group consisting of thermoplastic fibers and fire- resistant fibers (“The fibrous mats are made of one or more of a wide variety of fibers including natural fibers, synthetic polymer fibers, ceramic fibers, glass fibers, carbon fibers and any combination thereof”, [0029], therefore, the binder fibers are plastic fibers selected from the group consisting of thermoplastic fibers, here, since the fibers are “natural fibers, synthetic polymer fibers, ceramic fibers glass fibers, carbon fibers and any combination thereof”, the combination of fibers includes binder fibers that are thermoplastic, for example: the combination of fibers that includes synthetic polymer fiber such as nylon, is a thermoplastic fiber).
Regarding claim 26, Miele teaches, which comprises consolidating the fibrous web by a final hydraulic consolidation at the forming screen to form the nonwoven web in substantially finished form (“FIGS. 4 and 5 show the wet end and the down streamfinishing end of a wet mat forming system, modified according to the invention. FIG. 4 shows a typical wet mat forming system suitable for use in the methods of the 
Regarding claim 27, Miele teaches, wherein the consolidating step comprises performing a hydraulic pre-consolidation by water jet needling at the forming screen, and effecting a final consolidation in an additional process step outside the forming screen (“The whitewater coming through the permeable belt 70 flows into suction boxes or tubes 71 and on into one or more whitewater tanks 73 that supply whitewater for preparing the whitewater fibrous slurry continuously or in batches as is well known.  After forming the fibrous web 74, excess whitewater still in the wet web 74 can be removed by pulling air through the wet web 74 with one or more partial vacuum boxes 75”, [0027], therefore, the consolidating step comprises performing a hydraulic pre-
Regarding claim 28, Miele teaches, wherein the consolidating step comprises hydraulically consolidating by water jetting and subsequently chemically consolidating the nonwoven web (“The whitewater coming through the permeable belt 70 flows into suction boxes or tubes 71 and on into one or more whitewater tanks 73 that supply whitewater for preparing the whitewater fibrous slurry continuously or in batches as is well known. After forming the fibrous web 74, excess whitewater still in the wet web 74 can be removed by pulling air through the wet web 74 with one or more partial vacuum boxes 75.  Next, the wet web 74 is transferred to a second moving permeable belt 76 that carries the wet web 74 through an application section 77, a saturation type applicator being shown, but known spray application, curtain coaters, roller coaters, and other types of binder applicators can be used instead. The dried fibrous mats 86 can contain a binder, but not necessarily.  The de-dusting agent(s), and a binder if desired, are applied by spraying or otherwise conventionally saturating the wet mat 74 followed by sucking off the excess by running over one or more partial vacuum boxes or tubes 78 located beneath the permeable carrier belt 76”, [0027], therefore, the consolidating step comprises hydraulically consolidating by water jetting and subsequently chemically consolidating the nonwoven web).
Regarding claim 29, Miele teaches, wherein the step of chemically consolidating the nonwoven web comprises impregnating with a binder (Next, the wet web 74 is transferred to a second moving permeable belt 76 that carries the wet web 74 through an application section 77, a saturation type applicator being shown, but known spray 
Regarding claim 30, Miele teaches, which comprises mechanically dewatering the nonwoven web by way of a press, or dewatering by subjecting the nonwoven web to vacuum dewatering, or thermally dewatering by way of a dryer (“After forming the fibrous web 74, excess whitewater still in the wet web 74 can be removed by pulling air through the wet web 74 with one or more partial vacuum boxes 75”, therefore, which comprises mechanically dewatering the nonwoven web by way of dewatering by subjecting the nonwoven web to vacuum dewatering).
Regarding claim 34, Miele teaches, A nonwoven web, comprising: a water jet-consolidated nonwoven web made from a wet-laid fibrous web laid from a pulp suspension substantially free of binders (“FIG. 4 shows a typical wet mat forming system suitable for use in the methods of the invention.  In this wet process shown in FIG. 3, a white water fibrous slurry of low fiber concentration is fed through pipe 68 into a headbox 69 of a wet former and forward to an inclined, moving permeable forming belt 70.  The white water flows through the permeable forming belt 70 leaving a random web of fibers on the belt 70 and the thickness of the web increases as the belt 70 moves towards the downstream end 72 of the headbox 69. The whitewater coming 
Regarding claim 35, Miele teaches, wherein the fibers have a decomposition or melting point of at least 300 C (“The resultant wet webs are then dried and any binder, if present, is cured while being carried through an oven 82 on a permeable belt 84”, [0027], “passing the fibrous mat, web or blanket through an oven to remove the water to dry the fibrous mat, web or blanket and to cure any binder therein, at temperatures up to about 300 degrees C”, [0010], therefore, the fibers have a decomposition point or melting point of at least 300 C).
Regarding claim 36, Miele teaches,  A non-woven fabric for high-temperature application, the fabric comprising: a wet-laid and hydroentangled nonwoven fabric formed of industrially produced inorganic fibers or fibers of synthetically produced polymers and being free of binders (“FIG. 4 shows a typical wet mat forming system suitable for use in the methods of the invention.  In this wet process shown in FIG. 3, a 
Regarding claim 36, Miele teaches, the non-woven fabric according to claim 36, formed of a nonwoven web manufactured according to claim 18 (the non-woven fabric according to claim 36, formed of a nonwoven web manufactured according to claim 18, see [0027]).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Miele et al. (2011/0201243)[Miele] in view of Wright et al. (2017/0233909)[Wright].
Regarding claim 31, Miele teaches, An apparatus for manufacturing a wet-laid nonwoven web, the apparatus comprising: an inclined former having a forming screen for producing a fibrous web by depositing a pulp suspension on the forming screen; and a first hydraulic consolidation device associated with said forming screen a configured for hydraulically consolidating the fibrous web into a nonwoven web; and the apparatus being configured carry out the method according to claim 18 (“FIGS. 4 and 5 show the wet end and the down stream finishing end of a wet mat forming system, modified according to the invention. FIG. 4 shows a typical wet mat forming system suitable for use in the methods of the invention. In this wet process shown in FIG. 3, a white water fibrous slurry of low fiber concentration is fed through pipe 68 into a headbox 69 of a wet former and forward to an inclined, moving permeable forming belt 70. The white water flows through the permeable forming belt 70 leaving a random web of fibers on the belt 70 and the thickness of the web increases as the belt 70 moves towards the downstream end 72 of the headbox 69.  The whitewater coming through the permeable belt 70 flows into suction boxes or tubes 71 and on into one or more whitewater tanks 73 that supply whitewater for preparing the whitewater fibrous slurry continuously or in batches as is well known. After forming the fibrous web 74, excess whitewater still in the wet web 74 can be removed by pulling air through the wet web 74 with one or more partial vacuum boxes 75.  Next, the wet web 74 is transferred to a second moving permeable belt 76 that carries the wet web 74 through an application section 77, a 
While Miele discloses “a headbox 69 of a wet former and forward to an inclined, moving permeable forming belt 70”, [0027], and discloses “Also, numerous other systems and methods are known for forming fibrous mats, webs and/or blankets such as those wet or dry systems/methods used to make various kinds of paper, carding and lapping, and inclined wire wet laid nonwoven mat forming”, [0002], Miele fails to teach, an inclined wire former.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inclined former of Miele as an inclined wire former, as taught by Wright, since making the inclined former of Miele a wire former allows the inclined former of Miele to perform as intended, see [0095] of Wright and [0027] of Miele.
Regarding claim 32, the combined references teach, further comprising a support screen arranged downstream of said forming screen in a direction of travel of the nonwoven web being manufactured (“Next, the wet web 74 is transferred to a second moving permeable belt 76 that carries the wet web 74 through an application section 77, a saturation type applicator being shown, but known spray application, curtain coaters, roller coaters, and other types of binder applicators can be used instead”, [0027], therefore, the apparatus of figure 4 further comprises a support screen arranged downstream of said forming screen in a direction of travel of the nonwoven web being manufactured), and a second hydraulic consolidation device associated with said support screen in order to finally consolidate the fibrous web after having been pre-. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Miele et al. (2011/0201243)[Miele] in view of Gessner et al. (4,693,913)[Gessner].
Regarding claim 33, Miele teaches, A method for converting an apparatus for manufacturing a wet-laid nonwoven web, the apparatus having: a forming section with a former and at least one forming screen associated therewith; and a binder section with a binder application unit for impregnating the nonwoven web with a binder; the method comprising the following steps: mounting a consolidation device for hydraulically consolidating a fibrous web to a nonwoven web in a vicinity of the forming screen; and 
Miele fails to teach, deactivating or removing the binder section from the apparatus.
Gessner, an apparatus for a wet-laid nonwoven web, Abstract, teaches, deactivating or removing the binder section from the apparatus (“The binding agent nozzles 7 are arranged depending on their spray cone such that the free falling fibers are being evenly sprayed from two sides. It is advantageous that the binding agent nozzles 7, according to desired binding agent content for the different variations, are layed out so that they can be switched off or on”, Col. 5 ln. 29-34, therefore, the binder section of the apparatus is deactivated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the binder section of Miele as, being deactivated as taught by Gessner, in order to provide the advantage that “the binding agent nozzles 7, according to desired binding agent content for the different variations, are layed out so that they can be switched off or on”, Col. 5 ln. 29-34.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2017/0306562 by Phipps et al. discloses non woven fabric that are hydro entangled having a binder. The fibers having elastic modulus ranging from 5 Gpa to about 20 Gpa.
2. 2013/0232712 by Kawai et al. discloses discloses non woven fabric that are hydro entangled having thermoplastic binder fibers.
3. 2007/0087642 by Bridgeman et al. discloses a non-woven batt with fire-resistant organic fibers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732